            Case 5:19-cv-04537-TR Document 16 Filed 04/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN TEADA,                               :
     Plaintiff,                            :       CIVIL ACTION
                                           :
       v.                                  :
                                           :       No. 19-4537
COMMISSIONER OF                            :
SOCIAL SECURITY,                           :
     Defendant.                            :

                                           ORDER

       AND NOW, on April , 2020, upon consideration of Plaintiff Susan Teada’s Brief in

Support of her Request for Review (doc. 13) and the Commissioner’s Response (doc. 42), it is

ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for reconsideration in accordance with

       the accompanying Memorandum Opinion; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                    BY THE COURT:


                                                    /s/ Timothy R. Rice
                                                    TIMOTHY R. RICE
                                                    U.S. MAGISTRATE JUDGE
